               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHARLIE L. HARDIN,                 )
                                   )
                Plaintiff,         )
                                   )
     v.                            )         1:20CV262
                                   )
SCOTLAND CORRECTIONAL              )
INSTITUTION,                       )
                                   )
                Defendant(s).      )


                                 ORDER

     On April 20, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 2, 3.) Plaintiff timely

filed objections, (Doc. 4). If Plaintiff seeks to file a motion

or request relief in his other ongoing civil case, 1:19CV674, he

should file an appropriate motion in that case.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that this action be, and is hereby,

dismissed without prejudice to Plaintiff filing an appropriate

motion in his pending civil case, 1:19CV674, or filing a new




     Case 1:20-cv-00262-WO-JEP Document 5 Filed 01/06/21 Page 1 of 2
complaint, on the proper § 1983 forms, correcting the defects set

out in the Order and Recommendation. A Judgment dismissing this

action will be entered contemporaneously with this Order.

    This the 6th day of January, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 2 -



     Case 1:20-cv-00262-WO-JEP Document 5 Filed 01/06/21 Page 2 of 2
